Citation Nr: 0311821	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  94-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement service connection for a skin disorder.

2.  Entitlement to an increased evaluation for residuals of a 
shelf fragment wound (SFW) to the right side of the face, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for service connection for a 
skin condition and denied an increased (compensable) rating 
for a scar on the right side of face, residuals of shell 
fragment wound.

The veteran testified at an RO hearing in March 1994 and at a 
Travel Board hearing held at the RO before the undersigned 
Veterans Law Judge in August 1998.  Transcripts of both 
hearings have been associated with the record.

In March 1999, the Board remanded the case for additional 
development.  During the pendency of the appeal, in a 
February 2003 rating decision the Tiger Team confirmed the 
previous denial of service connection for a skin disorder and 
granted a compensable rating for a scar, residuals of a SFW, 
right side of face, assigning a 10 percent rating effective 
from August 4, 1993, the date of claim.  Thus, the increase 
rating issue on appeal has been recharacterized as listed 
above and will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his service-connection claim and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim.

2.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran's 
current skin disorder(s), variously characterized as 
dermatitis, miliaria rubra, urticarial-like eruption, 
nummular eczema, stucco keratosis, Seborrheic keratosis, 
intertrigo/pruritis, and facticial lesions, began during 
service.


CONCLUSION OF LAW

Skin disorder(s) was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the VCAA.  The VCAA became effective on November 9, 2000.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on the VA in developing claims.  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).

In March 1999, the case was remanded to the RO for additional 
development.  In compliance with the Board remand, the RO 
asked the veteran to name an accredited representative, to 
submit a properly executed power of attorney, and to identify 
health care providers for the issues listed above, in a March 
1999 letter.  The veteran responded by naming and submitting 
a power of attorney for the Veterans of Foreign Wars of the 
United States, supplying duplicate copies of pertinent 
service and VA medical records and a private physician 
statement, and submitting a signed authorization for medical 
records from the Northeast Georgia Medical Center.  In May 
1999, the RO informed the veteran that it had asked the 
Northeast Georgia Medical Center for treatment records for 
neck and back pain.  The veteran was afforded several 
examinations in August 1999 to ascertain the nature and 
extent of the residuals of his SFW and to indicate whether 
the veteran had a current skin disorder, which could be 
linked to service.  The VA examiners diagnosed the veteran 
with various skin disorders and indicated that they might 
stem from the veteran's exposure to a toxic plant (poison 
ivy) in October 1944.  The Tiger Team Remand Unit (Tiger 
Team) readjudicated the two claims and issued a supplemental 
statement of the case to the veteran (SSOC) in February 2003.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, hearing transcripts, non-VA and VA treatment 
records, private physician statements, and VA examination 
reports, which evaluate the status of the veteran's health 
and tend to link the veteran's skin disorder(s) to treatment 
for in-service exposure to poison ivy, are adequate for 
determining whether service connection for a skin disorder is 
warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the appellant under the VCAA have 
been satisfied by various informational letters, an April 
1994 statement of the case, SSOCs issued in June 1995, March 
1998 and March 2003, an April 1994 hearing officer decision, 
various rating decisions, and the Board remand, as VA advised 
the appellant of what must be demonstrated to establish 
service connection and the provisions of the VCAA.  In 
particular, in a January 2003 letter, the Tiger Team informed 
the appellant of the provisions of the VCAA and the 
information that the appellant needed to provide to support a 
service-connection claim.  Specifically, the RO advised the 
appellant that he needed to provide medical evidence showing 
that a chronic disorder was related to service and that VA 
would obtain all identifiable medical records providing that 
the appellant signed releases, as needed.  The Tiger Team 
informed the appellant that it was his responsibility to 
furnish private treatment evidence in the absence of signed 
releases.  But the appellant did not respond.  The Board 
observes that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board 
finds that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's service-connection claim.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the question of service connection for a skin 
disorder, as VA has complied to the extent possible with the 
notice and duty to assist provisions of the VCAA.  Moreover, 
in light of the Board's decision granting service connection 
for a skin disorder, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Background

Service medical records reveal that the veteran was treated 
for dermatitis venenata caused by poison ivy in October 1944.  
He was also treated, and subsequently hospitalized for a 
month, for a SFW over the right mandible as a result of a 
grenade injury sustained in Okinawa, in June 1945.  Eighteen 
pieces of shrapnel were removed and the wound was sutured.  
The veteran was also treated with sulfa and dressing for a 
gunshot wound of the neck.  His September 1946 separation 
examination revealed normal findings of the head, neck and 
skin, except for the shrapnel wound on the right side of the 
face.

In a July 1987 rating decision, the RO granted service 
connection for residuals of a SFW to the right side of the 
face and assigned a noncompensable evaluation.  This 
noncompensable evaluation was confirmed and continued by 
subsequent rating decisions.  In a March 1992 Board decision, 
the Board denied an increased (compensable) evaluation for 
this disability.  In an October 1993 rating decision, the 
subject of this appeal, the RO confirmed and continued the 
noncompensable rating for residuals of a SFW to the face and 
denied service connection for a skin disorder.

VA treatment records dated in the mid- and late-1980's 
include treatment for a skin rash on the veteran's legs, 
described as recurrent.  He was also diagnosed with basal 
cell carcinoma in 1987.  He was noted to be taking injections 
of poison ivy extract from May 1987 through September 1987.  
He had complaints of a skin rash on his legs, noted to be 
improving in July 1987, then recurring in September 1987.  By 
November 1987 the rash had resolved.  He was diagnosed with a 
sensitivity to poison ivy in February 1988.

A May 1989 VA examination report shows diagnoses of status of 
old superficial shrapnel wounds to the right side of the face 
and neck with some residual retained foreign bodies without 
discernible scars or functional deficits; degenerative disc 
disease at C4-C5 and C5-C6 with mild degenerative joint 
disease by X-ray; and retained metallic fragments in right 
submandibular region by X-ray.  This examination was 
considered by the Board in its March 1992 decision, which in 
part, denied an increased (compensable) rating for the 
veteran's scar to the right side of this face, residuals of a 
SFW.

From May 1993 to August 1993, the veteran was treated for a 
skin rash diagnosed as miliaria rubra, which was said to have 
occurred each summer since World War II.

At an August 1994 RO hearing, the veteran testified that, 
during the battle of Okinawa, he was injured by a grenade and 
fragments went into the right side of his face, jaw, back and 
neck.  He indicated that eighteen pieces of shrapnel were 
removed and he was given eight stitches immediately at a 
field hospital; then he was transported back to a Class A 
hospital in Guam, where he stayed for more than two months 
for additional treatment.  While in-service, six of the 
veteran's teeth were extracted.  The veteran further pointed 
out that following discharge from service, Dr. Baines, who is 
deceased, treated him for muscle spasms in the neck, back and 
shoulders.  In addition, Dr. John D. Scott, an also deceased 
dentist, treated the veteran for trouble with the dental work 
done in service.  The veteran testified that he had to take 
an early retirement because he started having more trouble 
with his neck, jaw and back.  A 1985 dental X-ray showed 
retained foreign bodies on the jaw.  At a May 1989 VA 
examination, the veteran had retained foreign bodies in the 
area of the right side of his face and his spinal column, 
primarily in the neck and jaw.  He indicated that he had pain 
in the neck, which went down and to the shoulder and had 
gotten more intense with age.  The veteran stated that he 
started off with muscle relaxer, and then went to Motrin and 
Naprosyn, prescribed by VA and his private physician.  He 
reported that his scar was tender when he shaved, that it was 
sensitive to heat and cold, and that his SFW had shortened 
the right side of his face.  The veteran said that he was 
hospitalized in service for a skin condition that had been 
diagnosed as an acute poison ivy attack of some kind, which 
he contracted on a bivouac.  He added that his skin condition 
had reoccurred after discharge and that he has been treated 
for dermatitis and miliaria rubra.  The veteran indicated 
that his skin condition was characterized by fine bumps that 
would break out like a blister and would itch worse than a 
seven-year itch.  It has been treated with medicated creams, 
Calamine lotion, and poison ivy extract injections by VA and 
private physicians.  Some physicians diagnosed it as poison 
oak [ivy], a rash or dermatitis.  His skin condition mostly 
broke out on his legs and back and sometimes in his hair.  

On VA examination in August 1994, the veteran had a 4-inch, 
very well healed, nontender, noninfected scar along the right 
side of the lower border of the ramus of the mandible.  He 
also had a 1-inch slightly oblique scar to the right side of 
the neck, which was well healed, noninfected and nontender.  
The veteran also had palpable subcutaneous shrapnel times 
three on the right side of the neck and on the mandible, 
noninfected, nontender, and non-complicated.  Neurological 
examination of all four extremities was normal.  The 
diagnosis was shrapnel injuries to the right side of the neck 
and face with noncomplicated foreign bodies present.  

A June 1996 dental examination reveals that a computed 
tomography (CT) scan of the right and left temporomandibular 
joints (TMJs) showed anterior displacement in the closed 
mouth position of the right mandibular condyle and minimal 
degenerative spurring of the left condyle.  

In a March 1998 rating decision, the RO confirmed a 
noncompensable rating for residuals of a SFW to the right 
side of face.

At an August 1998 Travel Board hearing, the veteran testified 
that, as a result of the SFW to the right side of his face, 
he had pain in his right jaw along with popping and clicking.  
He also stated that his scar was painful and that he had a 
difficult time with pain in his neck.  The veteran indicated 
that he had been diagnosed with, and treated for, miliaria 
rubra, which he related to in-service hospitalization for a 
skin disorder contracted on a bivouac.  He stated that he 
first sought treatment for a skin disorder within a couple of 
years after discharge from service and that since then he has 
been receiving treatment for a skin disorder.  He uses 
Calamine lotions and other medicated creams to treat it.

An August 1998 statement from the veteran's private 
physician, William T. Jones, M.D., reveals that the veteran 
has been a regular patient since 1986 and that, in April 
1990, the veteran was diagnosed with neck pain due to 
shrapnel in the neck, disc degeneration and arthritic changes 
in the neck.  Initially, Dr. Jones and prescribed Motrin for 
pain and inflammation due to arthritis but, in 1995, he began 
treating the veteran's arthritis with generic Clinoril.

An August 1999 VA neurological examination reveals normal 
findings for higher cortical functions and a completely 
normal cranial nerve examination.  The veteran had some 
tenderness to deep palpitation on the right side of the 
paraspinal muscles.  The left side appeared to be slightly 
tender as well; however, he had normal strength, bulk and 
tone.  There was full range of motion in all four extremities 
and all joints tested.  He had no sensory abnormalities and 
Tinel's sign was negative.  The veteran's reflexes were 
symmetric bilaterally and his coordination was also normal 
bilaterally.  It was possible to palpate shrapnel in the soft 
tissue in the anterior portion of his neck and to palpitate 
jaw click in the temporomandibular joint (TMJ) on the right 
when the veteran opened his mouth.  Turning the head to the 
right or left produced no abnormal symptomatology; neck 
turning with four flexion and extension were also within 
normal limits.  The electromyography (EMG)/nerve conduction 
tests revealed chronic C-5 radiculopathy bilaterally and very 
mild carpal tunnel syndrome of the right wrist.  The 
impression included cervical spondylosis with radiculopathy, 
unrelated to the shrapnel injury that he suffered in the 
military, and chronic headaches that did initially start in 
the military and were slightly disabling since they were 7-
8/10 in intensity and occurred three times per week.

An August 1999 VA dental examination revealed subjective 
complaints of headaches, sensitivity to sunlight, decreased 
hearing, dizziness, click and popping of the TMJs, pain in 
the cheek muscles, stiff neck, neck pain, shoulder and back 
aches, limited opening of the mouth, and locking of the jaw.  
On examination, small radiopaque objects (possibly shrapnel) 
were present in the anterior mandible and body of the 
mandible on the right side.  There was a 10 percent loss of 
range of motion in turning the head to the left, opening 
click and crepitation of the temporomandibular joints 
bilaterally, regressive remodeling of the left and right 
mandibular condylar heads (flattening of the superior 
articular surface), cuffed-out appearance of the glenoid 
fossae bilaterally and tenderness to palpation of the 
following muscles: sternocliedomastoid, temporalis, masseter, 
scalenus, digastrics, posterior cervicals, trapezius, medial 
pterygoid and lateral pterygoid.  

An August 1999 VA skin disorder examination and photos 
revealed a 4-centimeter (cm) slightly depressed, slightly 
hypopigmented scar in the right submandibular area which was 
tender on competition but firm, nonadherent and without 
ulceration.  The veteran complained of lesions, which itch, 
burned and stung, with intermittent flare-ups since October 
1944.  The biopsy done approximately 20 years earlier 
revealed miliaria rubra.  The veteran's skin disorders were 
treated with Cyclocort, hyrdrocortisone and Clobetasol 
creams.  On physical evaluation, there were macular 
erythematious urticarial-like lesions, 0.5-cm that blanched 
on palpation on the face; nummular, macular, Xerotic lesions, 
0.5- to 1-cm. on the legs; stucco-like lesion, 0.25-cm, on 
the ankles; and Seborrheic keratosis, 0.25- to 5-cm, on the 
back.  There was also crusting excoriated lesion of the right 
lower and mid upper lip.  The diagnoses were: urticarial-like 
eruption on the face, nummular eczema on the legs, stucco 
keratosis on the ankles, Seborrheic keratosis on the back; 
and facticial lesions on the lips.  Although the veteran had 
multiple dermatologic diagnoses, dermatitis venenata was not 
present; however, the medical history noted injections of 
poison ivy extract.  The skin examiner added that it was 
matter of pure conjecture but one would wonder if an 
antigenic effect to plant exposure (contact) might have begun 
with the first flare-up in October 1944.

At an August 1999 VA musculoskeletal examination, the veteran 
reported a history of a grenade injury in 1944, sustaining 
shrapnel wounds to the neck.  The veteran reported loss of 
range of motion of the cervical spine and persistent 
headaches since the original injury, but no history of 
seizures, visual disturbances, numbness or paresthesia of any 
part of the body secondary to the head injury.  X-rays 
revealed some small shrapnel fragments in the soft tissue of 
the right anterior neck and slight variable disease and 
narrowing of the cervical disc spaces between C4-C7.  The 
veteran also had an incidental history of a skin disorder, 
which he felt was possibly related to poison ivy exposure 
while on active duty in 1944.  The examiner opined that the 
veteran's skin disorder was possibly secondarily related, the 
poison ivy causing a systemic reaction with occasional flare-
ups.  The assessment was foreign body in neck, shrapnel in 
soft tissue of the anterior portion of the neck, not causing 
any significant symptomatology; cervical spondylosis with 
mild left upper extremity radiculopathy; headache, neck pain, 
and arm pain related to the cervical spondylosis; and 
treatment for hypertension.  The examiner also opined that it 
is least likely as not the original neck injury from the 
explosion in 1944 is probably related to his complaints of 
headache and problems of the cervical spine.  It is also 
least likely as not the current skin conditions might 
possibly be related to systemic involvement of poison ivy 
exposure in 1944.

VA medical reports from August 2002 to February 2003 show 
continuing treatment for skin disorders, most recently in 
February 2003, when the assessment included miliaria rubra, 
Seborrheic dermatitis and intertrigo/pruritis.



Analysis

Service-Connection Claim

The veteran contends that he is entitled to service 
connection for a skin disorder, which he acquired as a result 
of exposure to a toxic plant (poison ivy) while on bivouac in 
October 1944.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2002); see also 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

After a full review of the record, the Board concludes that 
service connection for a skin disorder is warranted.  Service 
medical records show hospitalization for treatment for 
dermatitis venenata on his back and right thigh, caused by 
poison ivy due to exposure to a toxic plant while on bivouac, 
in October 1944.  Moderate acne vulgaris was also noted on 
the face and back.  Post-service medical records show 
treatment for dermatitis, intertrigo/pruritis, and miliaria 
rubra with poison ivy extract injections and topical 
medicated creams.  On VA examination in August 1999, the 
veteran was diagnosed with urticarial-like eruption, nummular 
eczema, stucco keratosis, Seborrheic keratosis, or facticial 
lesions.  Two of the August 1999 VA examiners stated that the 
veteran's current skin condition(s) might possibly be related 
to the systemic involvement of poison ivy exposure in 1944.  
One examiner noted that the veteran had been given injections 
of poison ivy extract and wondered if an antigenic effect to 
plant exposure (contact) might have begun with the first 
flareup in October 1944.  Another examiner stated that it is 
also least likely as not that the current skin conditions 
might possibly be related to the systemic involvement of 
poison ivy exposure in 1944.

Having reviewed the evidence in its entirety, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's skin disorder(s) was incurred 
during service.  Having found the evidence to be in 
equipoise, the Board finds that service connection is 
warranted for a skin disorder, variously characterized as 
dermatitis, miliaria rubra, urticarial-like eruption, 
nummular eczema, stucco keratosis, Seborrheic keratosis, 
intertrigo/pruritis, or facticial lesions.  See U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2002).  


ORDER

Service connection for a skin disorder is granted.


REMAND

Increased Rating Claim

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the increased rating 
issue addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  The 
Board observes that the rating criteria pertaining to muscle 
injuries and skin disorders (to include scars) were amended, 
effective July 3, 1997 and August 30, 2002, respectively.  
See 38 C.F.R. §§ 4.55, 4.56, 4.73 (2002); 67 Fed. Reg. 
49,590-99 (July 31, 2002)  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his increased 
rating claim in August 1993.  The record shows that the 
veteran has been treated for his service-connected residuals 
of a SFW by both non-VA and VA health care providers.  Except 
for VA examination reports and a listing of prescriptions, 
only VA treatment records for May 1993 through August 1993 
and from August 2000 through February 2003 have been 
associated with the claims file for the period under 
consideration.  The record also reveals that the veteran 
testified that he has been treated by private physicians, in 
particular Dr. William T. Jones of Gainesville, Georgia, and 
that he has copies of some of his private treatment records.  
The duty to assist includes obtaining pertinent non-VA and VA 
treatment records.  Therefore, the RO should contact the 
veteran and ask him to identify and sign releases for health 
care providers that treated him for his service-connected 
residuals of a SFW from August 1992 to the present and should 
obtain missing non-VA and VA records for that period.  

Further, the most recent VA examinations regarding the 
veteran's service connected residuals of a SFW to the right 
side of the face were conducted in August 1999.  The VA 
examination reports did not contain clinical findings 
addressing the new skin criteria nor has the RO, or the Tiger 
Team, considered rating the veteran's disability under either 
the old or revised muscle criteria, which is particularly 
important in light of the fact that X-rays show that the 
veteran has retained foreign bodies in various muscle groups 
in addition to a depressed facial scar.  Thus, an updated VA 
examination should be conducted to ascertain the current 
status of the veteran's service connected residuals of a SFW, 
to include consideration of the new skin disorder regulations 
and, since there are retained foreign bodies, additional 
consideration under the provisions of 38 C.F.R. §§ 3.55, 3.56 
and 3.73 is warranted.  Consequently, the veteran again will 
be asked to identify health care providers who may have 
treated him for his SFW residual disability and will be 
afforded VA musculoskeletal and skin examinations for 
consideration under both the old and new rating criteria.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision on the increased 
rating claim at this time without compliance with the notice 
and duty to assist provisions of the VCAA or consideration of 
the revised rating criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.

Thus, the Board finds that the case must be REMANDED to the 
RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of a shell fragment wound from 
August 1992 to the present and to provide 
copies of any private treatment records 
he may have in his possession for that 
period.  The RO should obtain records 
from each health care provider the 
veteran identifies, if not already in the 
claims file.  In particular, the RO 
should obtain missing records for this 
time period from the VA Medical Center in 
Atlanta, Georgia and from Dr. William T. 
Jones in Gainesville, Georgia.  If 
records are unavailable, please have the 
provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded musculoskeletal 
and skin examinations to determine the 
nature and extent of the veteran's 
service-connected residuals of a shell 
fragment wound, to include scarring.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.   The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be afforded a 
musculoskeletal examination by an 
appropriate specialist to determine the 
nature and extent of the residuals of the 
veteran's shell fragment wound.  With 
regard to muscle damage from the shell 
fragment wound, the examiner should 
discuss the veteran's in-service 
complaints and treatment history (to 
include evidence of hospitalization for a 
prolonged period), give the location of 
any retained foreign bodies, and identify 
the affected muscle group(s) and whether 
any of the affected muscle group(s) act 
on a joint or whether there is peripheral 
nerve damage to the same body part 
affected by the muscle injury.  The 
examiner should specifically record 
complaints of cardinal signs and symptoms 
of muscle disability and, if present, 
evidence of inability to keep up with 
work requirements.  Cardinal signs and 
symptoms include: loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
uncertainty of movement.  The examiner 
should discuss the characteristics of the 
residuals to include: type of bone 
fractures (if any), prolonged infection, 
sloughing of soft parts, intermuscular 
binding and scarring, ragged, depressed 
and adherent scars, visible or measurable 
atrophy, location of entrance and exit 
scars (if present) indicating the track 
of missile through one or more muscle 
groups, indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side, and tests of 
strength and endurance compared with 
sound side.  

If range of motion studies demonstrate 
any limitation of motion due to the 
residuals of the shell fragment wound, 
the examiner should discuss whether the 
limitation may be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms. 
The examiner should clearly outline the 
rationale for any opinion expressed and 
the reasons for inability to perform any 
testing.

Second, the skin examiner should 
expressly give the extent of the scarring 
in square inches or square centimeters, 
should indicate whether the veteran's 
shell fragment wound scar(s) is unstable 
(i.e., frequent loss of covering of skin 
over the scar), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scar limits the function of, or causes 
limited motion of, the affected part.  

The examiner should also discuss whether 
there is disfigurement of the head, face 
or neck which is characterized by visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one or more 
features or paired set of features (nose, 
chin, forehead), eyes (including 
eyelids), ears (auricles), cheeks, lips, 
or has one or more characteristics of 
disfigurement.  The 8 characteristics of 
disfigurement are: scar 5 or more inches 
(13 or more cm.) in length; scar at least 
1/4-inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

3.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully complied 
with and satisfied.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claim, including any 
additional evidence obtained on remand.  
In particular, the RO's review should 
include consideration of the provisions 
of 38 C.F.R. §§ 3.55, 3.56 and 3.73 for 
muscle injuries and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2002), and 
both the former and current muscle injury 
and skin rating criteria.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a SSOC and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



